Exhibit 10.63

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”) is made as of October 24,
2008, by and between ARE-SAN FRANCISCO NO. 12, LLC, a Delaware limited liability
company (“Landlord”), and EXELIXIS, INC., a Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant entered into that certain Lease Agreement dated as of
September 14, 2007, as amended by that certain First Amendment to Lease dated
May 31, 2008, and as further amended by that certain Second Amendment to Lease
dated October 23, 2008 (as amended, the “Lease”). Pursuant to the Lease, Tenant
leases certain Premises in a building located at 249 East Grand Avenue, South
San Francisco, California. The Premises are more particularly described in the
Lease. Capitalized terms used herein without definition shall have the meanings
defined for such terms in the Lease.

B. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to extend the date by which Tenant is required to
elect to exercise the Expansion Right for the Expansion Space from December 31,
2008, until December 31, 2009.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1. Expansion of the Premises. Notwithstanding anything to the contrary contained
in the Lease, all references in Sections 39(a) and (b) of the Lease to
December 31, 2008, are hereby deleted and the date of December 31, 2009, is
inserted in its place.

 

2. Miscellaneous.

a. This Third Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions. This Third Amendment may be amended only
by an agreement in writing, signed by the parties hereto.

b. This Third Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.

c. This Third Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Third Amendment attached thereto.

d. Except as amended and/or modified by this Third Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Third Amendment. In the
event of any conflict between the provisions of this Third Amendment and the
provisions of the Lease, the provisions of this Third Amendment shall prevail.
Whether or not specifically amended by this Third Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Third Amendment.

[Signatures are on the next page.]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the day and year first above written.

 

LANDLORD:     ARE-SAN FRANCISCO NO. 12, LLC,     a Delaware limited liability
company.       By:  

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership, managing member

        By:   ARE-QRS CORP.,           a Maryland Corporation, general partner  
        By:   /s/ Eric S. Johnson           Its:   Assistant Vice President Real
Estate Legal Affairs TENANT:    

EXELIXIS, INC.,

a Delaware corporation

      By:   /s/ Frank Karbe       Its:   Executive Vice President and Chief
Financial Officer

 

2